DETAILED ACTION
This action is responsive to the response after final received 08 January 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 9, 10, 12-17, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 3, 4, 6, 9, 10, 12-17, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 4, 6, 9, 10, 12-17, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The wet etching composition and the manner in which Applicant adjusts or configures the etching in order to achieve the  critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Each of the independent claims similarly recite wet etching a TiW / seed layer under a temperature in a range from about 20°C to about 80°C using an etchant comprising H2O2, wherein a concentration of H2O2 in the etchant is in a range from about 5 wt% to about 70 wt%, along with reciting results obtained by the etching, i.e. describing the outwardly extending sloped portion of the seed layer as shown in Fig. 2 to various degrees.
Paragraphs [0030]-[0031] disclose etching of the seed layer (emphasis added): 
[0030] Next, a wet etching process 117 is performed to the portion of seed layer 106 not covered by conductive pillar 114, as shown in FIG. 1E in accordance with some embodiments. In some embodiments, wet etching process 117 includes using an etchant including H2O2. In some embodiments, the concentration of H2O2 used during wet etching process 117 is in a range from about 5 wt % to about 70 wt %. In some embodiments, wet etching process 117 is performed at a temperature in a range from about 20° C to about 80° C. 

[0031] Generally, a wet etching process is an isotropic etching process. Therefore, when a wet etching process is used to remove the seed layer which is not covered by the conductive pillar, a portion of the seed layer below the conductive pillar also tends to be removed to form a concave at the sidewall of the seed layer below the conductive pillar. However, the formation of the concave of the seed layer will induce more stress on inter-metal dielectric layer under the seed layer, due to there are the same chip warpage induced force, but lower area to divide. Accordingly, in accordance with some embodiments of the disclosure, the etchant used in wet etching process 117 is adjusted, such that seed layer 106 under conductive layer 114 will not be removed, and the concave will not be formed at the sidewall of seed layer 106 during wet etching process 117, as shown in FIG. 2 in accordance with some embodiments.

Applicant’s claims regarding an etchant comprising H2O2 do not fully describe how one would use this invention to obtain the claimed results.  The disclosure similarly recites the wet etching includes using an etchant including H2O2 without disclosing what else the wet etching includes.  The language “comprising” in the claims and “includes” in the specification implies the composition includes additional components.  If the concentration of hydrogen peroxide is 5%, then what is the other 95%?  This may still comprise an infinite number of different wet etchant compositions including hydrogen peroxide.  Next, in adjusted such that the seed layer is not removed from under the pillar and is not concave.  
Looking to the specification for guidance, para. [0031] only recites “…the etchant used in wet etching process 117 is adjusted, such that seed layer 106 under conductive layer 114 will not be removed…” (this adjustment is similarly repeated in para. [0050]).  Applicant has not disclosed what else the wet etchant comprises or includes nor has Applicant provided any critical details a skilled artisan would require to use the claimed invention regarding how the etching is configured or adjusted to obtain the apparently inventive extended sloped sidewall of seed layer (106) as depicted in Figs. 1E-5B without undue experimentation.  Applicant is using an etching composition comprising or including a commonly used and well-known component, hydrogen peroxide, and from this Applicant is somehow obtaining uniquely anisotropic etch results without disclosing how the etching is configured or adjusted. The wet etching composition is not fully defined, nor is the adjustment disclosed in a manner that would demonstrate possession and enable one of ordinary skill in the art to use the claimed invention.  Hydrogen peroxide is commonly used in wet etching compositions for various metals, however, in conjunction with other chemicals, e.g. with sulfuric acid, EDTA, ammonium hydroxide, acetic acid, phosphoric acid, pH buffers, etc. and prior art shows alternative edge profiles such as vertically aligned surfaces, concave undercuts, etc.  The broad range of concentration and temperature encompasses much of the prior art related to the use of hydrogen peroxide in various wet etching compositions for etching these metals, however none of the art achieves the results Applicant somehow obtains by adjusting or configuring their etching using an undefined etching composition that happens to comprise or include hydrogen peroxide.  Based on the disclosure it is not clear how Applicant obtains their inventive results or how the etching must be configured or adjusted.
It is noted that Applicant recites a range of angles for theta as shown in Fig. 2, including 90° (para. [0032]), however none of the claims are drawn to this embodiment because an angle of 90° will not extend outward or have a sloped sidewall, but rather a vertical sidewall that does not extend outward.
One of ordinary skill in the art could not use disclosed invention to obtain the claimed results without undue experimentation because the prior art is replete with disclosures teaching when performing the same steps as claimed, different results are obtained.  For example see Kang et al. (US comprising H2O2 while configuring or adjusting the wet etching process.
Wet chemical etching of metals is not directional or anisotropic, it is isotropic in nature, meaning the etching occurs in all directions simultaneously, both vertically and laterally.  In order to etch the seed layer covering the polymer layer as disclosed by Applicant (e.g. as shown in Fig. 1E), the seed layer will be removed in both a vertical and lateral direction at the same time (e.g. see illustration of isotropic etching below), the conductive pillar will mask the seed layer where these features are in contact, however as the seed layer is etched vertically and the surface recedes below the interface with the pillar, lateral etching will cause undercutting and some curvature.  However it is not clear how Applicant can etch only in a downward direction to remove the entire thickness of the seed layer from the upper surface of the polymer layer without simultaneously undercutting the conductive pillar, while also apparently producing a perfectly angled and flat surface of the extending feature (Fig. 2: 118).

    PNG
    media_image1.png
    416
    745
    media_image1.png
    Greyscale




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6, 9, 10, 12-17, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Applicant does not recite how the wet etching using hydrogen peroxide is configured or adjusted to achieve the resulting sloped extending feature, nor does Applicant recite what else is used in the wet etchant that comprises hydrogen peroxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is presented, notwithstanding the lack of enablement supra, for purposes of compact prosecution and to provide Applicant a prior art analysis to assist in advancing prosecution.  It is only because the claim limitations are in fact somewhat broader than what the instant specification actually teaches in paras. [0031]-[0035] and shows in Fig. 2; para. [0031] disclosing that the seed layer under the conductive pillar is not removed, i.e. there is no undercutting; according to paras. [0032]-[0035], the extending portion 124 extends by a non-zero width w1.  Lastly, an angle of 90° is precluded as this would not be sloped nor extend outwardly as claimed.
It is noted the etched sidewall feature in the following prior art both undercuts the conductive pillar and extends outwardly from a bottom portion/sidewall of the pillar (lower protruding portion) with a sloped 
Claims 9-10, 12-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 4,787,958) in view of Chuang et al. (US 2013/0026622), all of record.
(Re Claim 9) Lytle teaches a method for forming a semiconductor structure, comprising (see figs. 1-3 and col 1 line 64 - col 2 line 65): 
forming a metal pad (14) over a first substrate (12); forming a polymer layer (13) covering the metal pad (14); forming a seed layer (17) over the metal pad and extending onto a top surface of the polymer layer (Fig. 1); forming a conductive pillar (18+19) over the seed layer (17); and wet etching the seed layer not covered by the conductive pillar under a temperature in a range from about 20°C to about 80°C so that a sidewall of the seed layer extends outwardly from a bottom of the conductive pillar to the top surface of the polymer layer by using an etchant comprising H2O2, wherein a concentration of H2O2 in the etchant is in a range from about 5wt% to about 70wt%, wherein the seed layer is wider than the conductive pillar after wet etching the seed layer (see Fig. 3 and col 2, lines 51-65, noting the seed layer is wider than the bottom protruding portion of the conductive pillar, regardless of whether the disclosed 30% hydrogen peroxide is by weight (which is most common) or by volume (less common), both will still fall within the broadly claimed range of 5-70 wt%) and the seed layer is a TiW layer (see col 2 lines 5-19) and the conductive pillar (18+19) is directly formed on the seed layer (17).
Lytle is silent regarding the forming a solder layer over the conductive pillar, however forming a solder layer on the structure would have been obvious to a skilled artisan to facilitate bonding to another substrate. Related art from Chuang teaches forming a solder layer 28/106 over the conductive pillar to enable solder bonding (see Figs. 5-7, a solder 28 is formed on the pillar and this is used to bond to another substrate 100 also having a conductive feature 102 via the solder 28/106).  In view of Chuang, a skilled artisan would find it obvious to employ a solder material and then use Lytle’s structure for its intended purpose, i.e. to bond to another substrate having a conductive feature.
(Re Claim 10) See Fig. 3.

(Re Claim 13) wherein the solder layer is formed before the seed layer is etched.
In view of Chuang, the solder layer 28 is formed in Fig. 5 and the seed layer is etched in Fig. 6.
(Re Claim 14) further comprising: forming a conductive feature over a second substrate; and bonding the conductive feature to the solder layer.
Lytle is silent regarding the obvious steps of using the conductive pillar for its known purpose, i.e. to bond to another substrate also having a conductive feature using a solder.  Related art from Chuang teaches forming a solder layer over the conductive pillar, forming a conductive feature over a second substrate and then bonding the conductive feature to the solder (see Figs. 5-7, a solder 28 is formed on the pillar and this is used to bond to another substrate 100 also having a conductive feature 102 via the solder 28/106).  In view of Chuang, a skilled artisan would find it obvious to employ a solder material and then use Lytle’s structure for its intended purpose, i.e. to bond to another substrate having a conductive feature.
(Re Calm 25) wherein the conductive pillar is a copper pillar, and the solder layer is in direct contact with the copper pillar.
Lytle in view of Chuang teach the solder layer is formed directly on the conductive pillar, e.g. see Fig. 5 of Chuang.  While Lytle is silent regarding a copper pillar, related art from Chuang teaches forming a copper pillar (26, para. [0017]). In view of Chuang, one of ordinary skill in the art would find it obvious to form Lytle’s pillar from copper as an art recognized alternative to the gold disclosed by Lytle.  Using copper would be less expensive and will have a lower resistivity than the gold used by Lytle.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered.  Applicant’s amendments overcome some of the prior §112(b) rejections along with the drawing objections.  It is noted Applicant provides no arguments traversing the §112 rejections. Applicant’s amendments to claims 1 and 15 overcome the prior art rejections, however the prior art is still applicable amended claim 9.  
As explained during a telephone interview with Applicant’s Attorney (regarding the AFCP 2.0 request), adding language to claim 9 to clarify that the TiW seed layer contacts the polymer layer would 
It is not clear what Applicant is doing during their hydrogen peroxide etching step to somehow achieve different results than all of the prior art known to the Examiner.  Wet etching of metals is isotropic, and this etching will result in an undercut.  It is not clear what Applicant is adjusting, configuring, or otherwise doing differently to obtain a new result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822